UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD DAMONE HOPPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00119-MOC-1; 3:96-cv-00217-MOC)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Damone Hopper, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald        Damone     Hopper       seeks   to     appeal      the   district

court’s order treating his Hazel-Atlas Motion as a successive 28

U.S.C.A.    § 2255        (West    Supp.    2011)     motion,        and   dismissing      it

without prejudice on that basis.                     He also seeks to appeal the

court’s     subsequent            orders      granting         reconsideration            but

reaffirming the dismissal of his Hazel-Atlas Motion, denying his

motion to vacate order and reinstate the Hazel-Atlas motion, and

denying his motion for reconsideration or to alter or amend.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial       showing       of       the   denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,        537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.               We have independently reviewed the record

                                              2
and conclude that Hopper has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally,           we     construe    Hopper’s         notice        of   appeal

and   informal      brief      as     an    application         to   file       a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be     sufficient       to

establish      by    clear      and      convincing        evidence          that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h) (West Supp. 2011).                   Hopper’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately        presented         in     the     materials

before   the    court     and       argument       would    not      aid       the    decisional

process.

                                                                                       DISMISSED



                                               3